UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4558


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENTRAL DONVRUS CHESTNUT, a/k/a Trell,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:12-cr-00576-TLW-5)


Submitted:   May 28, 2014                     Decided:   June 2, 2014


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tristan M. Shaffer, TRISTAN SHAFFER, ATTORNEY AT LAW, Chapin,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kentral     Donvrus        Chestnut       appeals      his        192-month

sentence       imposed   after      he    pled    guilty     pursuant       to       a    plea

agreement to one count of conspiracy to distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846 (2012).                                 Counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),     asserting      that     Chestnut’s          sentence     is    procedurally

unreasonable because the district court erred in finding that

Chestnut’s family responsibilities and the abuse he endured as a

child were not bases for a downward variance.                         The Government

has declined to file a responsive brief and Chestnut has not

filed a pro se supplemental brief, despite receiving notice of

his right to do so.           Finding no error, we affirm.

               We    review    sentences         for    reasonableness          “under       a

deferential         abuse-of-discretion          standard.”        Gall         v.       United

States, 552 U.S. 38, 41 (2007).                        We must evaluate both the

procedural and substantive reasonableness of the sentence.                                  Id.

at 51.         In evaluating procedural reasonableness, we consider

whether the district court properly calculated the defendant’s

advisory Guidelines range, gave the parties an opportunity to

argue    for    an    appropriate        sentence,      considered    the       18       U.S.C.

§ 3553(a)       factors,      and   sufficiently          explained       the        selected

sentence.       Id. at 49–51.       If the sentence is free of significant

procedural error, we review it for substantive reasonableness,

                                             2
“tak[ing] into account the totality of the circumstances.”                                       Id.

at 51.

                  When    rendering      a     sentence,       the    district         court    must

“make        an     individualized             assessment        based       on        the      facts

presented.”             Id. at 50.        After choosing a sentence, the court

must    “adequately          explain         the    chosen      sentence          to    allow    for

meaningful appellate review and to promote the perception of

fair sentencing.”            Id.

                  The     district       court         in     this     case        granted       the

Government’s motion for a downward departure based on Chestnut’s

substantial assistance, resulting in a significant reduction in

Chestnut’s         Guidelines       range.          At      sentencing,      Chestnut         argued

that he warranted an additional downward variance below this

reduced Guidelines range on the basis of his significant family

responsibilities           and     the    abuse        he   endured    as     a    child.        The

district          court    listened       to     these       arguments       for       a   downward

variance, but nonetheless found that Chestnut “engaged in very

serious       conduct”       and    was      a     significant        drug    dealer         with   a

substantial criminal history.                       The court further reasoned that

the crime to which Chestnut pled guilty was serious, that he

failed to show respect for the law in the past, and there was a

need    to    deter       him   from     committing          future    crimes.             Balancing

these factors against Chestnut’s arguments for a variance, the



                                                   3
district court concluded that Chestnut provided no reason to

vary from the already significantly reduced Guidelines range.

            We   conclude     that     the   district    court      adequately

explained the sentence and its reasons for rejecting counsel’s

argument for a downward variance.            Moreover, the reasons given

by the district court fully justified the sentence imposed.                Cf.

United States v. Pauley, 511 F.3d 468, 474-75 (4th Cir. 2007)

(affirming defendant’s downward variance sentence where district

court   explained   the     sentence    by   referring   to   the    § 3553(a)

factors).

            We have examined the entire record in accordance with

our obligations under Anders and have found no other meritorious

issues for appeal.        Accordingly, we affirm the district court’s

judgment.

            We ask counsel to inform Chestnut, in writing, of the

right to petition the Supreme Court of the United States for

further review.     If Chestnut requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Chestnut.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                       4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5